Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/01/2021 have been fully considered but they are not persuasive.  The applicant argues with respect to claim 1 that the combination of Skelly in view of Schneider in view of Nakamura fails to disclose or render obvious claim 1, and in particular the features of a camera module having a planar area with a predetermined width configured to cover a longitudinal portion of a power supply unit (PSU) recess, and configured to mount on the power supply rails.  
The examiner respectfully submits that the applicant relies on a piecemeal analysis in pointing out that Nakamura’s rear garnish 30 in figure 16 does not have a predetermined width configured to cover a PSU channel (Pages 5-6).  Similarly, where the applicant argues on page 7, with respect to claim 7, that the planar area of the rear garnish 30 in Nakamura is not configured to be mounted on the rails of a PSU channel, this argument is true inasmuch as it considers Nakamura in isolation.  However, the examiner maintains that it would have been obvious to one of ordinary skill in the art before the time of the applicant’s effective filing date to modify a carrying plate 132 (Schneider figure 1), which mounts to rails 112a and 112b within a recess 110 of a power supply channel in Schneider, to accommodate such a camera mounting arrangement as found in Nakamura.  This could be achieved either by forming a hole in the plate 132 to mount the garnish 30 flush with planar area of the plate 132, or by molding the garnish 30 and plate 132 as a single element.  The examiner submits that in either case such modifications would have been within the skill of the ordinary artisan before the applicant’s effective filing date, who would have been motivated to fill the gaps in the disclosure of Skelly where the mechanical aspects are concerned, in order to achieve a mechanical mounting suitable for monitoring 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Skelly, US 20190177004 A1 in view of Schneider, US 2015/0232182 A1, in further view of Nakamura, US 8,444,329 B2.

Regarding claim 1, Skelly discloses: a system for monitoring a passenger cabin, the system comprising ([0008]: “system for determining a number of passengers on board… an aircraft”):
a power supply channel having a recess and extending longitudinally in a passenger cabin, wherein the recess points in the direction of the passenger cabin, the recess having a predetermined width (Figure 5 shows a line of power supply units 136 housed in a channel beneath the overhead bins ;
a multiplicity of power supply unit modules for arrangement in the recess (Plurality of PSUs are provided, according to [0014]);
wherein the multiplicity of power supply unit modules and the cover modules are configured to be arranged in the power supply channel such that the recess is partially covered by the multiplicity of power supply unit modules and the multiplicity of cover modules in the longitudinal orientation of the power supply channel in the direction of the passenger cabin (As shown in figure 5, and described in [0026], a plurality of cover panels and power supply modules are arranged to cover the power supply rails along the passenger cabin.), and
at least one camera for capturing images of at least one part of the passenger cabin (Camera 102, 104, 106 and 134 are shown schematically in figure 3a.  Note shallow angle of camera 134 field of view in figure 2b, and in the image of figure 4, allowing a view of the full length of the cabin forward of the camera position.)
wherein the system further comprises at least one camera module for arrangement in
the recess (Camera 134 shown in figure 2b retracts into a recess containing the PSUs, shown by retracted position 134b.), so that the multiplicity of power supply unit modules is configured to be arranged in the recess with the multiplicity of cover modules and the at least one camera module such that the recess is coverable completely ([0022] discloses with respect to figure 2b that a camera 134 may be retractable into the PSU recess having PSUs 136, and deployed during taxi, takeoff, landing, and then returned to the recess for enhanced privacy, particularly in first class sections of the aircraft.), and 
Skelly does not disclose explicitly: 
a power supply channel having a recess and extending longitudinally in a passenger cabin, wherein the recess points in the direction of the passenger cabin, the recess having a predetermined width;
a multiplicity of cover modules for partially covering the recess;
However, Schneider discloses in an analogous prior art reference that a PSU assembly containing functional modules can be displaced by blank modules- panel modules that have no other function than to cover the PSU recess, as disclosed in [0014].  
Schneider discloses: 
a power supply channel having a recess and extending longitudinally in a passenger cabin, wherein the recess points in the direction of the passenger cabin, the recess having a predetermined width (Schneider discloses a power supply channel having a recess 110, as shown in figure 1, and described in [0044].);
a multiplicity of cover modules for partially covering the recess (See blank panel modules disclosed in [0014]);
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate blank cover modules into an aircraft PSU channel having a recess with a predetermined width, as disclosed in Schneider, within a system of PSUs incorporating cameras, as in Skelly, because the use of these blank modules allows for covering panel gaps in the PSU channel, which may occur due to variations in the seating the configuration of the aircraft (See Schneider [0014]).
While the combination of Skelly in view of Schneider suggests incorporating the camera inside the PSU channel’s supporting structure or rails (See figure 5 in connection with [0025], this combination does not disclose explicitly that a supporting structure for the camera is integral to the planar area and protrudes from the planar area into the passenger cabin: 
wherein the at least one camera module has a planar area having the predetermined width and configured to cover at least a longitudinal portion of the recess and an integrally designed bracket for a camera, so that the vertical angle of view α of the latter is a shallow angle, wherein the integrally designed bracket is integral to the planar area and protrudes from the planar area into the passenger cabin
However, Nakamura discloses a camera mounting structure for mounting a camera on a vehicle, which includes a cover panel 72 that is integral to an exterior panel 30 component which covers an exterior recess where the camera is installed, as shown in figures 2 and 3.  Nakamura also discloses in column 13, lines 24-37 that the exterior cover 72 for covering the imaging module 10 contains rib-shaped portions 73 which allow the cover 72 to attach to the bracket 32, and serve to restrain deflection” of the receiving portions 43 of the bracket 32, “thereby the preventing the imaging module 10 from slipping off from the module attaching portion 40”.  Therefore the cover panel 72 is an integrally designed bracket, it being necessary to help hold the camera in place, and prevent vibration from causing the camera to slip off.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to make the supporting structure for the shallow angle camera disclosed in Skelly integral to the PSU panel, as suggested by the teachings of Nakamura.  A camera bracket integrally mounted to the exterior panel would simplify the design and manufacturing process for the installation of the IIS in different aircraft cabins, by allowing the mounting bracket to be (re)designed and installed at a same time as the PSU panel cover, in like manner to the vehicle mounting bracket for a camera in Nakamura (See column 2, lines 20-42.)
It would further have been obvious to one having ordinary skill in the before the time of the applicant’s effective filing date to integrate the camera and holder disclosed in Skelly into a PSU panel cover having a planar area with a predetermined width that fits into the rails 112a and 112b of the 

Regarding claim 3, the combination of Skelly in view of Schneider in view of Nakamura discloses the limitations of claim 1, upon which depends claim 3.  This combination, specifically, Skelly, further discloses: the system according to claim 1, wherein the recess has rails for mounting the multiplicity of power supply unit modules, the multiplicity of cover modules and the at least one camera module ([0026] discloses with respect to figure 5 that the PSUs are mounted on rails.)

Regarding claim 4, the combination of Skelly in view of Schneider in view of Nakamura discloses the limitations of claim 1, upon which depends claim 4.  This combination, specifically, Skelly, further discloses: the system according to claim 1, wherein the at least one camera is connected to a display for presenting the captured images of the at least one part of the passenger cabin via a network switch and a video control ([0019], bottom half.)

Regarding claim 5, the combination of Skelly in view of Schneider in view of Nakamura discloses the limitations of claim 1, upon which depends claim 5.  This combination, specifically, Skelly, further discloses: a passenger aircraft comprising a system according to claim 1 ([0017], lines 1-4.).


the system according to claim 3, wherein the planar area of the at least one camera module is configured to be mounted to the rails (Figures 3-7 show examples of carrying plates 132 that have coupling elements 133 for mounting to rails 112a and 112b in figure 1.).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to integrate the rear garnish 30 of Nakamura into a planar area of a carrying plate 132 as in Schneider figures 5-7.  Together, Schneider in view of Nakamura explicitly disclose a way to mount the camera for passenger monitoring disclosed in Skelly that would have permitted the camera to be supported by a camera bracket integrally mounted within a planar area of PSU.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Skelly, in view of Schneider, in further view of Nakamura, in further view of Onishi, US 2010/0321497 A1.

Regarding claim 2, the combination of Skelly in view of Schneider in view of Nakamura discloses the limitations of claim 1, upon which depends claim 2.  This combination does not explicitly disclose: 
the system according to Claim 1, wherein the vertical angle of view α is approximately 10° to 20° 
However Onishi discloses in analogous prior art reference directed to a vehicle mounted camera using a camera having a relatively narrow viewing angle of, for instance, approximately 10 degrees, for filming afar.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the disclosure of Skelly in view of Schneider in view of 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Skelly, in view of Schneider, in further view of Nakamura, in further view of Schalla, US 2009/0109036 A1.


Regarding claim 6, the combination of Skelly in view of Schneider in view of Nakamura discloses the limitations of claim 1, upon which depends claim 6.  This combination does not explicitly disclose: the system according to claim 1, wherein the integrally designed bracket has an appearance similar to at least one of an oxygen supply, a reading light, or an information display of the power supply unit module.
However, Schalla discloses a camera integrated into a PSU system, such that the panel cover for the camera 36 is also the PSU panel cover for a reading light 30, and an air vent 34 for the passenger seat, as shown in figure 2.
It would have been obvious to one having ordinary skill in the art before the time of the Applicant’s effective filing date to make the integral bracket and panel cover disclosed in Nakamura resemble the other elements of the overhead passenger service unit, such as a reading light, in order to provide a unified and seamless appearance to the passenger cabin, and to prevent passenger .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KYLE M LOTFI/Examiner, Art Unit 2425